OPINION — AG — THE FINAL PAYMENTS OR PAYMENT ON SUCH LEASE RENTAL AGREEMENTS, AS ARE AUTHORIZED IN 62 O.S. 1961, 430.1-430.4, [62-430.1] — [62-430.4] INCLUSIVE, SHOULD BE MADE FROM THE APPROPRIATION DESIGNATED IN THE COUNTY BUDGET AS "MAINTENANCE AND OPERATION"; THAT SUCH FINAL PAYMENT OR PAYMENTS DOES NOT CONSTITUTE A PURCHASE WITHIN THE DEFINITION OF "CAPITAL OUTLAY" AS SET OUT IN 68 O.S. 1961 289 [68-289](G). UPON THE FINAL PAYMENT OR PAYMENTS BEING MADE ON SUCH LEASE PURCHASE AGREEMENTS FOR MACHINERY AND EQUIPMENT THE TITLE TO SUCH PROPERTY VESTS IN THE COUNTY BY OPERATION OF 62 O.S. 1961, 430.1-430.4 [62-430.1] [62-430.4] (W. J. MONROE)